General provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund as regards simplification of certain requirements and as regards certain provisions relating to financial management (debate)
The next item is the report by Evgeni Kirilov, on behalf of the Committee on Regional Development, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1083/2006 concerning general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund as regards simplification of certain requirements and as regards certain provisions relating to financial management - C7-0003/2010 -.
Mr Kirilov, the rapporteur for the report, has not been able to come as a result of the air transport situation. Mrs Krehl, who is replacing Mr Kirilov, has the floor.
Mr President, I am very sorry that Mr Kirilov cannot present the report himself. He has worked very hard to draw up a report for Parliament on a subject which is very important for the regions and the citizens of the European Union. Therefore, I would like to read out his notes. They are in English, which is very surprising for a Bulgarian Member. However, it is a good thing that I do not have to speak Bulgarian. I am very pleased that I can represent him here in Parliament, even though he was unable to get a flight in Sofia.
Mr President, I am glad that this evening we have the opportunity to discuss important amendments to the Structural Funds general regulation. These modifications are a substantial element of the common efforts at European and national level to overcome the consequences of the economic crisis. They are a logical continuation of the documents which we adopted last year.
Then, as the rapporteur on the role of the cohesion policy for investment in the real economy, I called on the Council and Commission to work for simplification of the Structural Funds rules and thus facilitating access to these funds when they are more needed by the Member States.
I am happy that Parliament's main recommendations for further simplification have been taken on board. I am convinced that the new changes to the general regulations, simplifying some of the existing procedures, deserve our support. Reducing unnecessary administrative burden, red tape and unclear rules will contribute to more transparency, better control and fewer irregularities.
This also means improved implementation and correct spending on EU money. Here is just one example. Through the amendment of Article 88, the Member States are further stimulated to detect and correct irregularities before they are found by the EU controlling institutions. In this case, the Member States will not lose the affected money but will be able to use them again for other projects within the relevant programme.
The second group of amendments concern financial management rules. Advance payments for countries worst hit by the crisis will be increased for 2010. All Member States will receive more time to spend 2007-committed funds for projects which have not been approved or implemented within the deadlines.
Both groups of measures are important because of their message to the beneficiaries and because of their practical utility. Anti-crisis measures are a clear demonstration of solidarity. They will bring fresh money for the Member States to get out of the crisis.
All measures will commit realisation of more projects, especially now. This is crucial for the creation of jobs, investment and infrastructure and adaptation of workers and firms to the economic change.
Both types of measures are useful and more valuable if they are implemented at the right time, but they are still awaiting final approval. Unfortunately, there was a huge delay in the Council for reaching an agreement when it was the leading body for the adoption of the amended regulation.
I strongly believe that now, when Parliament has the same power as the Council, we will not postpone any more the approval and entry into force of these long-awaited and needed measures.
Mr President, ladies and gentlemen, Mrs Krehl, thank you very much for your report. I would also like to ask you to pass on my thanks to Mr Kirilov. He has worked very hard to ensure that we are able to discuss these proposed amendments to the general regulation today, after they have passed so quickly through all the institutional stages, and also, I hope, to enable us adopt them shortly in Parliament with a broad majority, so that the relevant items can be implemented quickly. This is a good indication of the positive dialogue between the Council, Parliament and the Commission and a good example of the fact that the interaction between the institutions is working effectively.
What is the aim of these amendments? In the long term, we want to simplify the regulations, but in the short term, we also want to help those Member States which have been hit hardest by the current economic crisis. We accept the Council's compromise proposal, which has gained broad agreement in Parliament, because it is important for us to provide rapid and targeted help and to get the programme under way.
The common overall objective of this initiative is to accelerate the implementation of the programmes. We have recently presented the first strategy report and have identified those things which did not work particularly well and those areas where there were positive developments during the first few years of the current programme period. We must be self-critical and take a look at the rules which, in some places, are complex. In my opinion, the current third series of amendments to the ongoing programme has succeeded in resolving this problem. In addition, we want to help to overcome the crisis.
What can be done? To give you a few isolated examples: standardising the thresholds for large projects at EUR 50 million, simpler regulations for modifying operational programmes if - and this is a very important point - this is necessary to overcome the crisis, making it possible to subsidise energy efficiency measures in the construction and renovation of housing, which will not only result in energy savings, but will also have a positive impact on the sectors associated with the building industry.
The current regulation is aimed in particular at the existing liquidity problems of the five countries affected - Romania, Hungary and the three Baltic states - and is intended, as has already been said, to speed up the absorption of the funds as a result of increased flexibility. It will be possible to implement many projects more quickly using the promised funding of EUR 775 million which can be made available earlier than planned.
Finally, against this background, I would like to refer to the EUR 6.2 billion that has already been paid out in advance in 2009. It shows that, although the Structural Funds were not originally intended as emergency funding and should not, in future, be regarded as such, if necessary, they can be sufficiently flexible to make a suitable contribution in times of crisis.
I would like to thank everyone and I am looking forward to the discussion.
Mr President, Commissioner, ladies and gentlemen, as rapporteur for the opinion of the Committee on Employment and Social Affairs, I should like to begin by congratulating Mr Kirilov, even in his forced absence, and highlighting the way in which he was able to draw up this important report and promote its main objective. I would also like to thank Mrs Krehl for the presentation she has given us.
The main objective, to go straight to the point, is to simplify procedures and to speed up implementation of the programmes financed from the Cohesion Fund, the Structural Funds and the European Regional Development Fund.
In the current financial, economic and social crisis, pressure on national financial resources has been growing. That pressure will be reduced through better use of Community financing and swifter delivery of those resources to the beneficiaries worst affected by the economic downturn.
More than 20 million Europeans are unemployed, or 4 million more than a year ago, and unfortunately, the forecast is for the number to rise further. This situation demands that we ensure that cohesion programmes are properly implemented, since they are an important, powerful lever for helping the real economy, particularly for small and medium-sized enterprises and for jobs. SMEs are the motor of the European economy and producers of sustainable growth, creating numerous quality jobs.
Further simplification and clarification of the rules governing cohesion policy will undeniably have a positive impact on the pace of programme implementation, particularly by providing national, regional and local authorities with clearer and less bureaucratic rules that will allow more flexibility in order to adapt the programmes to the new challenges.
Mr President, Commissioner, ladies and gentlemen, having cooperated constructively for months with the rapporteur, Mr Kirilov, I am keen to express my heartfelt thanks to him here.
I also wish to highlight the quality of the work carried out by the Council, in particular, since the start of the Spanish Presidency. This is all the more important because this evening, we are debating a regulation whose measures are awaited by thousands of actors on the ground. I am convinced that, for these actors on the ground, it is regional policy that is the most tangible expression of the European Union in their area or region.
Nevertheless, although it is intended to help them, regional policy is too often seen as complex and restrictive. It is therefore time to change its image through an in-depth simplification of the rules on its application. The EUR 350 billion of European funds are for the benefit of our fellow European citizens. Today, we are demonstrating the responsive approach awaited on the ground, in these times of economic and social crisis that we are all experiencing.
If I had to pick out only certain aspects of this important text, I would say that it gives us greater flexibility and solidarity in Europe. Greater flexibility, because the proposed simplification measures allow for a reduction in the amount of information to be provided, for fewer controls, and for greater flexibility on revenue-generating projects.
However, it also increases solidarity, because exceptional measures are being taken to combat the economic crisis, such as financial advances - as the Commissioner and Mrs Krehl were saying - and a new calculation system. The final vote at the start of May will, therefore, allow us to be of great help to the recipients of European funding as well as to planning departments, but let us not forget that there is still much to be done in the field of simplification.
Mr President, Mr Hahn, ladies and gentlemen, I believe that Mr Hahn has summed up the purpose of our debate this evening, which is to provide rapid and targeted help. We urgently need to speed up the implementation of these programmes. I believe that the third amendment to the general structural funds regulation is a response to the financial crisis and should, as has already been said, allow for rapid and, in particular, easy access to these funds.
We know from past experience that money from the Structural Funds has made a significant contribution to improving quality of life, creating jobs and giving people a future in the regions. I believe that in times such as these, the solidarity of the European Union is needed in order to provide emergency funding. As we have said, both flexibility and solidarity are required.
Measures to combat the crisis are indications of this solidarity and we need the flexible advance payments so that these projects, which improve quality of life and create jobs, can be implemented. As the rapporteur - or in this case, this evening Mrs Krehl - has already mentioned, there was an almost unpardonable delay in adopting this regulation. From this perspective in particular, future cohesion policy should be designed in such a way that it does not put procedural and technical obstacles in the way of quick and efficient implementation of regional policy.
Therefore, I support the rapporteur's call for this amendment to the structural fund regulation to enter into force quickly. We must provide rapid and targeted help.
Mr President, ladies and gentlemen, Mr Hahn, let us speak plainly. The simplification that everyone here is so much in favour of will mean that large sewage plants and huge waste incinerators will no longer, as is currently the case in the regulation, have to be approved by the Commission when the investment is greater than EUR 25 million, but only when the amount exceeds EUR 50 million. For projects with a value under EUR 50 million, the Commission will no longer evaluate cost-benefit analyses and it may be that these analyses will no longer be carried out. In contrast to the current situation, no checks will be made to determine whether or not these projects comply with EU environmental legislation.
On account of the fact that these projects are partially financed by loans, there will also be no investigations to establish whether it makes sense to burden the citizens of the region with heavy borrowing and to identify whether the credit burden is in proportion to the benefits of the project for the citizens. These are attractive transactions for the banks, because they can charge high fees during the initial years of the project. This is why in the past, ex-ante evaluations of large projects were essential in order to ensure the efficient use of European funds. This is why we in the Group of the Greens/European Free Alliance are of the opinion that checks on large projects must be increased, rather than reduced as specified in this proposal. Therefore, we are against raising the evaluation threshold.
In addition, we want cost-benefit analyses and compliance with EU legislation to be transparent to the public and not to be fudged, as has been the case in the past. The Structural Funds regulation continues to suffer from the fact that large projects which receive finance can only last for five years from the time when the investment is made. Therefore, we Greens have already called for an extension of ten years to ensure the true sustainability of the investments and to create permanent jobs in the regions.
If projects are based in the regions for a longer period, this will prevent those responsible for the projects from pocketing European subsidies and then simply disappearing after five years. The case of Nokia in North Rhine-Westphalia demonstrates the damage that can be caused to regions when subsidy hopping becomes widely accepted. In our opinion, the sustainability clause should therefore remain in place for small and medium-sized businesses for five years and not for three years, as proposed in the amendment.
We Greens are also opposed to this, because a combination of larger investments without checks and a shorter duration for projects is highly likely to result in money being poured down the drain. We believe that it is not possible to justify this to European taxpayers.
If our amendments are not accepted, we cannot vote in favour of the report. We will also request a roll-call vote, so that when citizens complain to us at a later date that money has been wasted, we can show them how the Members voted.
(The speaker agreed to take a blue card question under Rule 149(8))
(NL) Mr President, I have a question for Mrs Schroedter. In her analysis, she has chosen to take a rather negative approach. My question to her is: is it not the case that, thanks to the cofinancing, the local governments which implement the programmes in the Member States within the strategic frameworks agreed for each country and within the rules are required to fulfil their own responsibilities? Why is she painting such a negative picture today? There is no reason for bringing all that negativity to this proposal today.
(DE) Mr President, I will be happy to answer the question. Investment in large projects is being simplified. This applies to investments of up to EUR 50 million which, until now, have been evaluated by the EU, because we are responsible for taxpayers' money. I am of the opinion that the situation should remain unchanged for large projects because, in our experience, these projects often start with excessive investment and end up with the burden being borne by the citizens.
Commissioner, ladies and gentlemen, we are debating here a compromise proposal to amend the regulation, a proposal aimed at simplifying and speeding up access to European funds. We definitely have a common interest in achieving this aim, and we should bear that in mind during debates on the future of the cohesion policy after the year 2014. The proposed arrangement applies, above all, to large projects connected with the environment and infrastructure, projects which generate profits and support for energy projects and renewables in the housing sector. The compromise proposal does not, therefore, involve any radical intervention in the architecture of the European funds. Sweeping changes are not even possible at the moment. We can only manage a gradual modernisation of the existing system. The proposal is a compromise.
At this point, I would like to state that I support the declaration submitted by Hungary relating to the use of financial engineering instruments within the framework of the Cohesion Fund for interventions in the area of energy efficiency and renewable energy sources. On the other hand, I am concerned about the retroactive measure relating to liabilities, because it will not be approved until 2010, while the resources should have been returned to EU coffers at the end of 2009. In this context, it is therefore vital to clarify all of the technical details of this legislation. However, a compromise has been found and the debate should therefore be concluded. I consider it vital that the simplification of the European funds, which we are approving today in Strasbourg, is reflected on the ground in the Member States. In this context, we still have much work to do in our regions.
I must applaud the efforts of the current Ministry of Local Development in the Czech Republic which, in the middle of this year, approved a legislative amendment on the drawing of individual sums from the Structural Funds and the Cohesion Fund. This administrative simplification mainly involves approval procedures and financial planning and management, including control activities and the resolution of discrepancies.
on behalf of the GUE/NGL Group. - (DE) Mr President, I am speaking on behalf of my colleague who is unable to be here and I would like to make a few remarks. The first is that we very much welcome the simplification of the Structural Funds. There are certainly some things which we would criticise and Mrs Schroedter has mentioned these, but I believe that we should not hold back for this reason alone. We welcome the simplification and are also of the opinion that the regulation must be implemented urgently. Too much time has already been wasted.
However, I must speak openly. The compromise is not exactly how we had envisaged it. As everyone is aware, the Commission submitted another proposal relating to the one-off 100% payment of interim payment claims for a limited period and for the purpose of labour market policy measures. This was not accepted for a variety of reasons which were discussed in detail in the Committee on Regional Development. However, we must ask ourselves whether we have done enough to put in place what the Commission referred to in its communication of 3 June 2009 as a common commitment to employment which can be used to counteract the crisis.
The objective was to make it easier to use the Structural Funds to help overcome the crisis and this is what we are discussing now. The European Structural Funds in particular are, as everyone knows, one of the main tools for investing in citizens and for combating the crisis and creating jobs. If we take a look at Europe, it becomes clear that the crisis has had a huge impact on the labour markets in the Member States and that action really is needed. There have been massive increases in unemployment, not only in the five countries, but in all the Member States, if we look at the situation in detail. In addition, unemployment also plays a major role independently of the crisis. In Europe, we have a very high level of unemployment which is still rising and is unrelated to the crisis.
The alternative proposal submitted by the Commission certainly represents a step forward, which we welcome, because at least five Member States with a GDP that has fallen by 10% since 2008 will receive a relatively large subsidy. These Member States will benefit from this and from additional advance payments from the Cohesion and European Structural Funds. All of this is good, but we would like to see more being done. You know what our position is from what we have said in the committee. On the one hand, we are happy and, on the other hand, not so happy, but every step forward takes us forward too and this is where we should be going.
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Mr President, the only question is why your group, Mrs Ernst, has not tabled an amendment in plenary? There was an opportunity to table amendments so that the Commission's original draft could be reused. It may also have been possible to renegotiate the 100% financing of the European Structural Funds with the Council.
(DE) Mr President, Mrs Schroedter, I think we believed that we had only a limited chance and therefore decided against it. I assume that my colleague thought the same thing. When I looked at the Commission's overall initiative, I was thrilled. However, after long discussions on these subjects in the last few days, I have learnt a few things. I would have liked to see more. It is true that we could have submitted an amendment, you are right. However, if we are honest with one another, we know what will happen and this is why my group decided against an amendment. I must take note of that myself.
(NL) Mr President, exceptional times call for exceptional measures. Today, this House's long-cherished dream of a simplified procedure and more rapid results has come true. What we ultimately want is to retain and create jobs and this week, as Mr Hahn has pointed out, some figures have emerged revealing what that cohesion policy has been able to achieve: 1.4 million more jobs in the previous period. European funds can now be provided in a faster and more simple way across the board, not just for major projects but for smaller ones, too, so that we can continue to promote innovation, environmental improvements, urban development, etc.
There is one point which Parliament opposed and that was the proposal to scrap cofinancing. Now, that would be threatening one of the cornerstones of our system, whereby national administrations, local authorities and, where possible, individuals, contribute to the joint project of regional and urban development. So we now have to concentrate on maintaining funding for a slightly longer period, for three, rather than two, years, which is another point to which you have agreed. That will leave money on the table, cofinancing will be possible and the good thing about it is that, in the case of any delay, we will still be able to allow those valuable projects to go ahead. That does not mean money leaving the region: oh no, it means money being spent. That is the scheme we have operated for 2007. I have a question for Mr Hahn: does he not want to follow this good example with another? Why can we not repeat this scheme in 2008 and 2009? That would be a very positive step. Can you answer that?
To conclude, we could also show some solidarity. There are some countries which do not use all of the ESF funds granted to them and leave some 30 or 40% unspent. Why have they not shown any solidarity and transferred those resources to other countries? That is entirely permissible and would allow those countries to get back on their feet. That would be showing real solidarity, but unfortunately it has not happened. I therefore feel reasonably positive, at least towards the rapporteur. This procedure has now taken nine months and I wonder, as indeed did Mrs Krehl, whether it would be possible to complete it during the next joint round of negotiations between Parliament, the Council and the Commission?
(GA) Mr President, since 1973, my country has received roughly EUR 18 billion from the European Union Structural and Cohesion Fund. Over the years, the cohesion policy has played a significant role in developing and revitalising the Irish economy. The European Social Fund is particularly important as we attempt to combat unemployment in Ireland and, of course, throughout Europe.
Since Ireland joined the European Union in 1973, the country has received more than EUR 7 billion in financial support under the European Social Fund.
These monies have primarily been used to help combat youth and long-term unemployment. Under the EU Human Resources Operational Programme for Ireland for the period 2007 to 2013, the European Union is providing EUR 375 million to Ireland under the European Social Fund. The overall budget of this programme is EUR 1.36 billion.
These monies are being used to provide training courses for those who are unemployed, for people with disabilities, for early school leavers and for the marginalised in our society. We live in the age of globalisation. To respond to the challenges and opportunities that globalisation creates for the Irish workforce, the European Social Fund in Ireland is also supporting lifelong training courses, which can be adapted to the realities of a globalised jobs market. So the present economic and financial crisis has proven the relevance and the value of this important fund - the European Social Fund.
Mr Chairman, fundamentally, this report seems to have some very good objectives helping the Member States of the EU, who have been hard hit by the economic and financial crisis, via European funding. It has the laudable goal of wanting to reduce strains on Member States' budgets when demands upon them are coming from all directions. Reducing the project thresholds and simplifying the process will all help, as well as the pre-financing of agreed projects to jump start economies quickly.
When Europe is facing unemployment figures in excess of 10%, in many Member States much worse, and the economy looks only now to be slowly reviving, there are many things Member States should be doing to rebuild their state finances. However, this report is fairly limited and does not seem to address many of them.
However, a note of caution: the idea that Member States should no longer have to cofinance projects with any of their own money seems a high-risk policy. Already, much of European money is not properly accounted for in spending projects due to improper oversight procedures. Removing a Member State's vested interest in ensuring its own money is well-spent should not be an invitation to their misuse.
We need to ensure that relaxing the cofinance criteria does not reduce accountability. However, this problem in itself is unlikely to have much effect on my constituents in Wales as, if the European Union has its own way, we will not, post 2013, have any more money to spend on any ongoing projects, which are so generously cofunded by the European funding at this moment in time. While it is all very well to say that some of the new Member States are poorer than the old and so need special help, the colossal amount of debt in the UK and the very low GDP per capita in my region of Wales, which was recently compared, unhelpfully, to the economic performance of Rwanda, hopefully mean it will not be forgotten. I have discovered by word of mouth that plans may be under way to disqualify regions like Wales, and I do hope that in the future, we will qualify for transitional funding.
(BG) Commissioner, I first of all want to congratulate Mr Kirilov on his report. I welcome and support any step which guarantees and facilitates the lawful use of European solidarity funds. The European Union cannot allow itself to be compared by EU citizens to a volcano ejecting bureaucratic ash, raining down on the desire to reduce the disparities between Europe's regions. It is difficult, even impossible to use the Structural Funds with which we want to achieve our economic, social and political objectives. I believe that changes towards simplifying the procedures must not only be viewed in the light of the current crisis, but must also, in the long term, facilitate access to the European Union's solidarity instruments.
I think that, in spite of the delay, the proposal tabled by the European Commission, along with the changes featuring in this report, will offer a better opportunity for Member States and the ultimate beneficiaries to improve their situation in the context of the current crisis. I want to emphasise the significance of the change concerning deferred expenditure of the resources envisaged for 2007. This change will offer a second opportunity to all Member States, including Bulgaria, where the level of use of these resources is still very low, to implement projects using resources which would have otherwise been lost. We must appeal to regional and local authorities, as well as to all other stakeholders, and urge them to take advantage of this second chance. I believe that the flexibility highlighted in the report, bearing in mind the implementation of programmes promoting the use of funds, is the right approach when drawing up privatisation policy in future.
With regard to simplifying administrative regulations for using the Structural Funds, the report is a step in the right direction towards finding a balance between facilitating the coordination of projects as much as possible by the European funds and controlling the use of these resources. Reforming the regulations must be instrumental in guaranteeing greater transparency in the eyes of European citizens and taxpayers, as well as in helping set out feasible conditions for Member States. During the whole process, we must not forget the ultimate goal, which is to achieve comparable social and economic conditions throughout the European Union.
(HU) Since the outbreak of the economic crisis, the European Union has been criticised on several occasions as being incapable of responding in an appropriate way to the crisis situation. My view on this is that the current debate and Mr Kirilov's excellent report are an outstanding refutation of that, showing that the European Union was able to respond to these processes. I do not understand colleagues who worry that the current simplifications will mean that the processes will not be monitored, since the great value of the cohesion policy is precisely that it has a very accurate supervisory mechanism. Therefore, no one should worry, and if my fellow Members worry about this, I hope that this is not a deficit of solidarity on their part with those Member States - for instance, with my country, Hungary - which, in their opinion, will not use these funds appropriately. We will indeed use them very properly. This debate is also very important in order to confirm that the cohesion policy is needed. I am pleased that Mr Hahn and Mr Cioloş are here. I am very worried that Mr Barroso's first document does not even mention the common agricultural policy, and even the cohesion policy is mentioned only very superficially, even though these are extremely important cohesion and Community policies which are indispensable for green growth, innovation and job creation, in other words, in order to realise the EU 2020 strategy's new objectives. Therefore, cohesion policy should not be weakened, but strengthened instead.
(RO) Mr President, Commissioner, ladies and gentlemen, as a result of all the amendments made to legislative frameworks at Community and national level aimed at tackling the effects of the crisis, its impact on the real economy and labour market is being felt strongly at the moment on a wide scale. High unemployment is having a severe impact on Member States' economies, but there are still great difficulties in providing finances.
The effective implementation of the cohesion policy programmes is essential as it provides a significant boost in granting aid to the real economy in the form of the EUR 347 billion allocated for the 2007-2013 period. Additional efforts must be targeted at the beneficiaries who have been hardest hit in order to speed up the flow of finances for funding the investments in the Member States' regions. I think that one important change which has been made is the opportunity to fund a single major project from various programmes in the case of projects which cover several regions.
I wish to congratulate the rapporteur on the job he has done. However, I need to make one remark that, although the report was much awaited, progress on it was slow. I suggest that we need to find solutions and give a much higher priority to the objectives in order to avoid situations where excellent measures are delayed too long. Simplifying administrative procedures in general will help boost the ability to absorb these funds, including in countries faced with this problem, in other words, my own country, Romania. The eruption of a volcano has turned the world upside down in five days and may trigger another crisis. How long will it take us to have the capability to respond? One thing which is very clear to me is that from now on, we need to make decisions much more quickly.
(Applause)
(SK) I would like to begin by applauding the work of the rapporteur, Mr Kirilov. It is a very good thing that, with the aim of responding to the economic crisis, European institutions have decided to speed up the process of financing regional development projects, and also to simplify rules regulating the use of structural funds. There is also to be an extension of the time period for using EU funds approved in 2007 in order to give Member States more time to make use of them.
In Slovakia, we have a saying that help given quickly is twice as effective. The Member States most affected by the economic crisis are looking forward to the regulation which we are discussing today. The Commission presented the first draft as long ago as July last year. We will not decide until May. The whole legislative process has taken nine months up to today. Perhaps it is time to start thinking about a simpler and shorter legislative process in concrete, specified cases.
The crisis, unemployment, poverty and deepening regional divides are precisely the kind of cases where it is necessary to act more quickly and more flexibly. We will find it difficult to explain to the unemployed that it took us more than three quarters of a year to pass the legislation which is supposed to help them now, in their time of need.
(FR) Mr President, Commissioner, ladies and gentlemen, we are all in agreement today in welcoming the measures to simplify the awarding of the Structural Funds proposed in Mr Kirilov's report.
Nevertheless, as Chair of Parliament's Work Group on the European Social Fund, I am indignant at how long the review procedure that is currently in progress has taken. The Commission's initial proposal dates from June 2009. Even though the purpose of this review was to help Member States combat the economic and social crisis, it took the Council six months to reach an agreement. That is unacceptable. It is true that the legislative procedure has been modified along the way to give Parliament the same amount of power as the Council. However, as the elected representatives of the European Union, we cannot today justify these delays to the public.
I will now make a brief digression to welcome the responsibility shown by Parliament in agreeing as far as possible on the Council's position in order not to delay the procedure any further. However, I would like to express my disappointment once again. We need a European Union that can take swift decisions that have a real impact on the ground.
Now let us turn to the future for a moment. The simplification measures proposed today to combat the economic crisis are positive, but I would like to add that they could have been even more ambitious if the measures being applied to the current programming period, 2007-2013, had not been so clumsy and complicated.
Therefore, looking ahead to the negotiations for the multiannual legislative framework for 2014-2020, I call on the European Parliament to demonstrate boldness in its proposals for the simplification of the administration and application of the Structural and Cohesion Funds.
(IT) Mr President, ladies and gentlemen, I also voice my appreciation for the report by Mr Kirilov, and I am sorry that he cannot be here today.
Further simplification of the mechanisms relating to the Regional Development Fund, the European Social Fund and the Cohesion Fund is a good idea, and will be good for expenditure. At a time when these funds are also being used to combat the crisis, we must put the paying agencies in a position where they can spend all their money; but this measure of ours also means that there is one less excuse.
One less excuse for whom? For the regions which, for example, spend the Cohesion Fund and which often cannot spend all their money because they unable to do so but still hold the chaotic nature and the excessive bureaucracy of European procedures responsible for their lack of expenditure.
Today, this excuse is no longer valid; today, all the bodies in charge of distributing European funds are put in a position where ...
(The President cut off the speaker)
(RO) The effects of the economic crisis have been felt since 2008. The main problems we are currently facing are unemployment, a decline in living standards and poverty. In terms of the European Union's policies, constant efforts have been made to expand and improve the instruments available for tackling these effects, which also means encouraging economic growth in Europe. Mr Kirilov's report is a good example of this. It has been drafted on the basis of some excellent, welcome proposals from the Commission intended to simplify the application procedure enabling Member States to access the relevant funds.
I welcome and support the report drafted by Mr Kirilov in terms of both pooling the amounts offered for major projects and of adapting specific technical criteria and conditions in order to facilitate the management of the funds available. These amendments are in line with the Europe 2020 strategy, which encourages job creation and supports investment geared towards environmental protection.
(PL) Mr President, Mr Hahn, those who have spoken before me have already mentioned the benefits of cohesion policy, and I do not want to repeat this here. I just want to stress that my country of Poland and my region of Wielkopolska are also benefiting from cohesion policy. I am very glad about this, and this is how I understand the amendments to the regulation. I am glad about the constant effort for better absorption of funds - better absorption of funds as part of cohesion policy. For implementation and absorption to be better, it is essential to have continuous simplification and continuous liberalisation of the legislation which governs implementation of this policy. This is why I understand the regulation as the next step, to simplify implementation. I am pleased about this. I would also like to say that this effort must be continuous. We must fight excessive bureaucracy all the time, and all the time we must try to ensure that legislation is favourable to beneficiaries.
(DE) Mr President, Mr Hahn, cohesion policy is an important political tool. It gives us the opportunity to help to combat the crisis, to stimulate demand in the short term and, at the same time, to invest in long-term growth and competitiveness. It is important to make it very clear that cohesion policy and, in particular, the advance payments and more rapid local implementation in 2009 made a very significant contribution to boosting purchasing power which benefited the economy and helped to limit the fall in private consumption. Cohesion policy also forms a very important part of the Europe 2020 strategy. Therefore, I do not understand why your fellow Commissioner, Mr Rehn, has linked sanction mechanisms for a failure to comply with the regulations of the single financial market to restrictions on regional policy.
(The President cut off the speaker)
(FR) Mr President, Commissioner, ladies and gentlemen, the vote will be taken on the Kirilov report in the next few weeks and I welcome this, as the need is urgent.
The public and our elected representatives have been waiting nearly a year now for tangible and permanent measures from the cohesion policy in response to the crisis; national and local actors have spent a year calling for greater flexibility and adaptability in the awarding of European funds.
Today, with Parliament reflecting on new measures aimed at greater transparency in the use of the Cohesion Fund, we need, more than ever, to succeed in our move to simplify these requirements. The Kirilov report is a first step towards this simplification. It must call for others, because the credibility and visibility of European action in day-to-day life are at stake.
This report is also proof of Europe's solidarity, that in these times of doubt about our unity, it can provide those members who need them with measures adapted to their situation. In these dark and overcast times, the Kirilov report may be a breath of fresh air. I hope that this report will be only a first step.
Mr President, ladies and gentlemen, I would first of all like to thank everyone who made their way to the Chamber from nearby or from further away for showing such commitment during the debate. I would like to thank you, because you have given your broad support to cohesion policy and to the realisation that it allows us to help our regions and the people in the regions. The Czech Member referred to the saying that help given quickly is twice as effective. I would say that this is a European insight. Despite all the difficulties and mistakes, we have adhered to this principle in the initiative.
My brief response to Mrs Schroedter is that you do not need to worry that the control mechanisms will suffer simply because we have standardised the thresholds so that we can evaluate projects, which often cover both areas, in a uniform way. There are also control mechanisms at local and national level. This is the concept behind shared management. We are also governed by other regulations, for example, in public procurement and in the State aid system. These also involve certain deadlines which we, as regional politicians, cannot simply ignore.
As far as the extension of the N+3 regulation is concerned, I believe that we should take a very restrictive approach. We should ensure that the rules are not relaxed and that the regions do not think that they can sit back and do nothing. Instead, they must be committed to using the funds that are available.
Please could you pass on to Mrs Swinburne that there are no indications at all that what she is afraid of will happen, provided that the budget is sufficiently large. We will be providing the available regional funds to Wales and to all the other regions in future. For this reason, I do not approve of using the money from the Structural Funds in difficult times to apply apparent sanctions that have no effect.
Thank you once again for your broad support. I include in my thanks the members of staff of the Directorate-General for Regional Policy who have worked very hard in this area.
Mr President, I will be happy to pass on all the praise and the positive assessments from today's discussion to Mr Kirilov. I would like to highlight two points once again.
We only have European taxpayers' money to spend and therefore we must make the access to the funds as simple and as transparent as possible. That is the aim of this report. However, I also believe - and this request is directed at Mrs Schroedter - that we should not imply that the individual Member States are not doing everything possible to comply with European law. This is what I understand from reading between the lines today and I do not think we should imply this about anyone. I work on the assumption that all the Member States and all the institutions do everything they can to ensure that European funds are used efficiently and correctly.
I would like to make a second remark to Mrs Swinburne, but not just to her. This is not about handing out charity to poor regions. We are subsidising regions to increase purchasing power and create jobs, because the purchasing power in these regions forms part of the overall contribution to ensuring that Europe can begin manufacturing and selling products again. This will strengthen the internal market. In other words, it is not simply an act of general solidarity. Anyone who knows something about the economy and the world of business will understand, not only from a social perspective, but also from a business and economic point of view, why we need regional policy and why we can use it as a rapid and efficient measure, in particular, in times of crisis, for stimulating the European economy in all of Europe's regions.
The debate is closed.
The vote will take place during the part-session in the first week of May
Written statements (Rule 149)
This report amending the general regulation on the implementation of Structural and Cohesion Funds is of particular importance to the European Union's citizens. A number of Member States, including Romania, have had a low uptake of European funds to date. A large number of citizens, companies and local authorities have criticised the complicated procedures obstructing them whenever they attempt to obtain funding for their projects.
Drafting this report demonstrates the European Parliament's desire to resolve the problems highlighted in this regard. I support the proposals aimed at simplifying the procedures for accessing European funds. Reducing the amount of unnecessary administrative procedures and red tape, along with establishing clearer rules, will help raise the absorption level of European funds.
I welcome these measures, especially at the moment when Member States are being affected by the economic crisis. Five European countries, including Romania, will take part in a process for accelerating the absorption of European funds. Implementing a new procedure for making advance payments will enable more projects to be completed more quickly. Furthermore, Romania will benefit from the amendment to the rules concerning the reduction in the risk of losing funds not used quickly enough.
The economic crisis has demonstrated the need for public action to support private activities that are in difficulty. The European Union's cohesion policy plays an essential role in this regard. By providing financial support for those affected by the economic downturn, the Structural Funds constitute a lever with which to stimulate activity.
Nonetheless, accessing European funding remains difficult for a number of potential beneficiaries. The procedures are complicated and the delays too long, even though the urgency of the crisis requires simple and rapid measures.
As part of this concern for clarification, I welcome the Commission's initiative aimed at simplifying the financial management of the Structural Funds. The various proposals are along the lines of a more effective cohesion policy, but one that does not have too pronounced an impact on the Community budget. I welcome this pragmatic approach.
The Commission must not stop there, however. This reform, necessitated by the crisis situation, must be the first stage of a radical simplification of the way in which European funds are managed. Cohesion policy must become an instrument for more effective public intervention with a view to providing real support for economic activity.
Mr President, ladies and gentlemen, I wish to congratulate the rapporteur for the work he has done. I also welcome the agreement being finally approved within the Council and Committee on Regional Development. I believe that it is of paramount importance for us to adopt this report as soon as possible so that we can offer the Member States which have been hardest hit by the crisis the financial support required for economic recovery. One of the key aspects highlighted in this report is the simplification of the procedures for accessing and implementing European funds. We need measures to facilitate a rapid recovery, especially now during an economic crisis.
Consequently, I think that making advance payments of 2% from the European Social Fund and of 4% from the Cohesion Fund is the ideal solution for Member States which are facing significant liquidity problems, thereby allowing them to benefit from consistent assistance. The finances from the European Social Fund should make an active contribution to the economic recovery of the Member States which have been hardest hit by the crisis, helping their efforts to preserve jobs, improve the level of professional qualifications and, by extension, prevent and combat unemployment.
in writing. - (EL) I should like to start by congratulating the rapporteur, Evgeni Kirilov, and all the members of our Committee because, thanks to their persistence and decisiveness, we have managed to hold a debate today and proceed directly to the adoption of this exceptionally important report without wasting any more valuable time. I wish to emphasise the decisive role of the amendments in increasing the take-up of appropriations, reducing the bureaucracy and complexity of the rules, maximising the impact of financing on the economy as a whole and thus multiplying the benefits to citizens. In his audience, Commissioner Hahn quite rightly pointed out that, despite the fact that it is perhaps the most successful European policy, political cohesion has enemies as well as friends. The adoption of these amendments which we are debating today is an important step, but there is an even more urgent need for the European Commission to immediately take the next step, which is to bring its vision for political cohesion for tomorrow to the table, together with its ideas and proposals for the necessary changes to the framework, operation and competences, new tools and so forth.
It is high time for this next step now before new unattributed documents surface.